This is an original proceeding in this court in certiorari. One Clara L. Anderson started an action in justice court against the plaintiff in this proceeding in forcible entry and detainer. The answer in justice court raised the question of the title to the real property, and the justice certified the case to the circuit court of Buffalo county under the provisions of section 2174, R.C. 1919. The case was tried before the circuit court, and the court entered judgment wherein it decreed title to be in the *Page 121 
plaintiff in this proceeding subject to certain terms and conditions, and entered its judgment accordingly. No appeal was taken from this judgment.
[1-3] In the proceeding now before us the only question presented is the jurisdiction of the circuit court. Section 2996, R.C. 1919. We think it clear that the circuit court was acting within its jurisdiction. It might be that the court erred in rendering the judgment it did render, but we are not concerned with that error in this proceeding. The court had jurisdiction of the subject matter and of the parties.
It therefore follows that the proceedings below must be, and they are, affirmed. Judgment will be entered accordingly.
All the Judges concur.